 

Exhibit 10.1

 

GSI TECHNOLOGY, INC.

2021 VARIABLE COMPENSATION PLAN

(Effective as of April 1, 2020)

 

1.           Introduction. The Company hereby adopts the Plan, effective as of
April 1, 2020. The purpose of the Plan is to encourage performance and achieve
retention of a select group of executive employees of GSI Technology, Inc. This
document constitutes the written instrument under which the Plan is maintained.

 

2.           Definitions.

 

“Cause” means (i) conviction of a felony or a crime of moral turpitude; (ii)
misconduct that results in harm to the Company; (iii) material failure to
perform assigned duties; or (iv) willful disregard of lawful instructions from
the chief executive officer of the Company or the Board of Directors relating to
the business of the Company or any of its affiliates.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
issued with respect thereof.

 

“Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

“Company” means GSI Technology, Inc., a Delaware corporation.

 

“Disability” means that a Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s employer.

 

“Eligible Employee” means each employee who is eligible for the Plan as
designated by the Committee as set forth in approved minutes.

 

“Operating Income” means the Company’s operating income for fiscal 2021,
excluding (1) share based compensation, (2) acquisition-related costs and/or the
impact of any completed acquisition, (3) patent/IP related litigation costs, (4)
purchased intellectual property and (5) any adjustments as deemed necessary by
the Committee for 2021.

 

“Normal Retirement Age” means age sixty (60).

 

“Participant” means each Eligible Employee who is designated from time to time
by the Committee in writing.

 

“Plan” means the GSI Technology, Inc. 2021 Variable Compensation Plan, as set
forth in this document and as hereafter amended.

 

“Retirement” means the termination of employment after Normal Retirement Age.

 

3.          Variable Compensation Award.

 

(a)            Variable Compensation Award and Calculation of Payable Amount.
Each Participant will receive an award, entitling the Participant to earn
variable compensation, the payment of which will be based upon (i) the
achievement of performance criteria based on Associative Processing Unit (APU)
milestones, operating income and net revenues determined in accordance with US
GAAP, or a combination of the three, and (ii) continued employment by the
Participant through the vesting dates set forth in Section 4 hereof (the
“Variable Compensation Award”). The Committee shall designate in writing the
amount payable under the Variable Compensation Award and, if applicable, the
percentage of the amount payable under the Variable Compensation Award that is
allocable to each of the criteria. Notwithstanding the foregoing, the maximum
amount payable under a Variable Compensation Award granted to any Participant
shall not exceed two times the Participant’s target Variable Compensation Award
for 2021, unless the Committee, in its sole discretion, decides to permit a
greater amount with respect to such Participant based on the performance and
condition of the Company’s business. Also, at any time prior to April 1, 2021,
the Committee or the CEO, in his, her, or its sole discretion, may reduce the
amount payable under any Participant’s Variable Compensation Award. The amount
of the Variable Compensation Award that may become payable to the extent it
becomes vested in accordance with the schedule set forth in Section 4 hereof
shall be calculated as soon as reasonably practicable following April 1, 2021
based on the extent to which the performance criteria set forth in this Section
3(a) have been achieved (the “Award Payment Amount”).

 





 

 

4.          Payment of Variable Compensation Award.

 

(a)            Vesting, Timing and Form of Payment. Subject to Sections 4(b),
4(c), 4(d) and 7, each Participant’s Award Payment Amount shall vest and be paid
as follows:

 

(i)          Sixty percent (60%) of the Participant’s Award Payment Amount shall
vest and be payable to the Participant on the last business day in April 2021;
and

 

(ii)        Twenty percent (20%) of the Participant’s Award Payment Amount (i.e.
fifty percent (50%) of the Award Payment Amount then remaining) shall vest and
be payable to the Participant on the last business day in April 2022; and

 

(iii)       Twenty percent (20%) of the Participant’s Award Payment Amount (i.e.
one-hundred percent (100%) of the Award Payment Amount then remaining) shall
vest and be payable to the Participant on the last business day in April 2023.

 

(b)            Distribution in the Event of Retirement, Termination as a result
of Disability or without Cause. If a Participant terminates employment because
of Retirement or Disability, or the Company terminates a Participant’s
employment without Cause, the Participant shall be entitled to payment of all of
his or her Award Payment Amount according to the schedule in Section 4(a),
provided that if termination under these conditions occurs prior to April 1,
2021, the amount of the Variable Compensation Award payable will be the Award
Payment Amount calculated pursuant to Section 3(a), multiplied by the number of
days employee was employed in Fiscal 2021 by the Company and then divided by 365
days, and all remaining amounts payable under Variable Compensation Award for
2021 shall be forfeited.

 

(c)            Forfeiture. If the Company terminates a Participant’s employment
for Cause or if the Participant’s employment is terminated for any reason other
than as a result of Retirement or Disability, he or she shall forfeit all or any
portion of his or her entire Award Payment Amount for 2021 (as set forth in
Section 3(a)) which is not yet vested and payable under the schedule set forth
in Section 4(a) as of the date of termination.

 

(d)           Timing of Distribution to a Beneficiary. If a Participant dies
while still employed by the Company or after termination due to Retirement,
Disability, or termination by the Company without Cause but before receiving a
distribution of all of his or her Award Payment Amount according to the schedule
in Section 4(a), then the vesting of the Participant’s Award Payment Amount
shall be fully accelerated such that one-hundred percent (100%) of the Award
Payment Amount, as calculated pursuant to Section 4(b) hereof (with the amount
prorated to the date of death in the event death occurs prior to April 1, 2021),
will be distributed to his or her beneficiary as a lump sum distribution on the
April 30 following the Participant’s death.

 



2

 

 

(e)            Beneficiary Designation. Each Participant must designate a
beneficiary to receive a distribution of his or her Variable Compensation Award
if the Participant dies before such amount is fully distributed to him or her.
To be effective, a beneficiary designation must be signed, dated and delivered
to the Committee. In the absence of a valid or effective beneficiary
designation, the Participant’s surviving spouse will be his or her beneficiary
or, if there is no surviving spouse, the Participant’s estate will be his or her
beneficiary. If a married Participant designates anyone other than his or her
spouse as his or her beneficiary, such designation will be void unless it is
signed and dated by the Participant’s spouse.

 

5.          Withholding. The Company will withhold from any Plan distribution
all required federal, state, local and other taxes and any other payroll
deductions that may be required.

 

6.         Administration. The Committee has the full and exclusive discretion
to interpret and administer the Plan. All actions, interpretations and decisions
of the Committee are conclusive and binding on all persons, and will be given
the maximum possible deference allowed by law. Subject to the provisions of the
Plan, the Committee shall have full authority to select, in its sole discretion
the Participants to whom Variable Compensation Awards will be granted.

 

7.          Amendment or Termination. Through March 31, 2021, the Committee, in
its sole and unlimited discretion, may amend or terminate the Plan at any time,
without prior notice to any Participant. After April 1, 2021, the Committee may
amend or terminate the Plan provided that any such amendment does not reduce or
increase any benefit to which a Participant has accrued and is otherwise
entitled to under the terms of the Plan, nor accelerate the timing of any
payment under the Plan. Notwithstanding the foregoing to the contrary, the
Company reserves the right to the extent it deems necessary or advisable, in its
sole discretion, to unilaterally alter or modify the Plan and any Variable
Compensation Awards made thereunder to ensure that the Plan and Variable
Compensation Awards provided to Participants who are U.S. taxpayers are made in
such a manner that either qualify for exemption from or comply with Code Section
409A; provided, however, that the Company makes no representations that the Plan
or any Variable Compensation Awards made thereunder will be exempt from or
comply with Code Section 409A and makes no undertaking to preclude Code Section
409A from applying to the Plan or any Variable Compensation Awards made
thereunder. The Plan shall automatically terminate on the date when no
Participant (or beneficiary) has any right to or expectation of payment of
further benefits under the Plan.

 

8.          Source of Payments. All payments under the Plan will be paid in cash
from the general funds of the Company. No separate fund will be established
under the Plan, and the Plan will have no assets. Any right of any person to
receive any payment under the Plan is no greater than the right of any other
general unsecured creditor of the Company. The Plan shall be binding upon the
Company’s successors and assigns.

 

9.          Inalienability. A Participant’s rights to benefits under the Plan
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Participant or the Participant’s beneficiary.

 

10.        Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with the laws of the State of California
without reference to its principles of conflicts-of-laws.

 

11.         Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.

 

12.         No Right of Continued Employment. THE PLAN DOES NOT GIVE ANY
ELIGIBLE EMPLOYEE OR PARTICIPANT THE RIGHT TO BE RETAINED AS AN EMPLOYEE.
SUBJECT TO THE TERMS OF ANY WRITTEN EMPLOYMENT AGREEMENT TO THE CONTRARY, THE
COMPANY SHALL HAVE THE RIGHT TO TERMINATE OR CHANGE THE TERMS OF EMPLOYMENT OF
AN ELIGIBLE EMPLOYEE OR A PARTICIPANT AT ANY TIME AND FOR ANY REASON WHATSOEVER,
WITH OR WITHOUT CAUSE.

 

13.        Bindings on Successor. The liabilities and obligations of the Company
under the Plan will be binding upon any successor corporation or entity which
succeeds to all or substantially all of the assets and business of the Company
by merger or other transaction.

 



3

 

 

IN WITNESS WHEREOF, GSI Technology, Inc., by its duly authorized officer, has
executed the Plan on the date indicated below.

 

GSI TECHNOLOGY, INC.

 

 

/s/ Lee-Lean Shu   Name: Lee-Lean Shu   Title: Chief Executive Officer      
Date: June 1, 2020  

 



4

 

 